Title: Steuben’s Plan for Preventing Desertion, [December] 1780
From: Steuben, Friedrich Wilhelm Ludolf Gerhard Augustin, Baron von
To: Jefferson, Thomas


[Without place or date] In a long war the difficulty and expense of raising men increases, and “every possible means should be employed for the preservation of the Men after they are raised.” The incomplete state of the regiments obliges one regiment to be shifted into another, destroying the attachment between officers and men “which is necessary  for their preservation.” The officers, “disgusted at the instability and smallness of their Commands,” become careless of the welfare of their men and allow them to absent themselves when well and take no pains for their recovery when sick. Discharges from the army have no prescribed form and are not printed. “It is more than probable that many have been Counterfeited by Deserters.” To prevent abuses the following suggestions are submitted: “That the County Lieutenants be Charged to make the Strictest Enquiry” concerning all men who return home before the expiration of their term of draft and to have deserters punished—but not by serving in the army, it being “disgraceful to the service to have Malefactors sent to Serve in the Ranks with those who defend their Country”; that those who have written discharges be required to produce them to the county lieutenant, who, if the draftee has no infirmity, will send the discharge to the Governor who will send it to the officer responsible, in order that the person may be punished; that forms of discharge and furlough be printed and no officer “under a Certain Rank should be authorized to grant them”; that a returned soldier be required to report to the county lieutenant in 8 days, otherwise taken up as a deserter; that the county lieutenant make regular reports to the Governor of all persons returned from service.
